UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6100


DONTEZ JOHNSON,

                     Plaintiff - Appellant,

              v.

S. KALLIS; JARED RARDIN, Associate Warden; J. A. DUNN, Associate Warden;
J. RIVERIA, M-Unit Manager; F. ENTZEL, Warden; C. BENNETT, Correctional
Officer; B. BENSON; A. HIGGINBOTTOM; C. MAGERKO; ROSENBURG, Case
Manager M-Unit; YONNUS, Case Manager M-Unit; MS. MORGAN, Counselor
M-4 Unit; W. BARR; P. FOLTZ; F. ARRMENTO; J. HANO; RELIGIOUS
SERVICES; FCI HAZELTON; MID-ATLANTIC REGIONAL DIRECTOR,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:17-cv-00148-JPB-JPM)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontez Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dontez Johnson appeals the district court’s order dismissing without prejudice his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971) for failure to exhaust administrative remedies. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Johnson v. Kallis, No. 2:17-cv-00148-JPB-JPM (N.D.W.V.

Dec. 19, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2